Citation Nr: 1202078	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-37 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound (GSW), right thigh, Muscle Group XIV. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a GSW, right thigh, Muscle Group XV. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran had active service from August 1990 to February 1994. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2010 and June and September 2011, the Board remanded the appeal for additional development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2011 remand, the Board directed the VA to send a copy of the supplemental statement of the case dated March 21, 2011, to the Veteran at the address he provided in April 2011, which VA did.

Review of the record reveals that initially residuals of an injury to Muscle Group XIII was considered service connected.  This designation was subsequently lost when compensable ratings were assigned.  This has been documented more fully in earlier decisions and remands.

In the latest remand, the Board also directed VA to document consideration of the history of the Veteran's GSW injury to the right leg and thigh and whether the residuals of an injury to Muscle Group XIII should receive a separate compensable rating or whether they should be considered as part of, or as one, disability under the provisions of 38 C.F.R. § 4.55(e), which provides that for compensable muscle group injuries that are in the same anatomical region (here, the pelvic girdle and thigh), but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups, along with any other relevant provisions of 38 C.F.R. §§ 4.55 and 4.56.  The Board directed the RO thereafter that if any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and give them an opportunity to respond thereto before the claims file is returned to the Board for further appellate consideration.  

VA did not do anything beyond mailing the Veteran a copy of the supplemental statement of the case dated March 21, 2011.  Therefore, VA did not comply with the directives of the September 2011 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the appeal must be remanded for compliance with the June 2011 remand instructions.  Initial consideration of this issue should be undertaken by the AMC/RO.  It is noted that there was confirmed injury to that group by recent examination.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal, in light of all pertinent evidence and legal authority.  VA should document consideration of the history of the Veteran's GSW injury to the right leg and thigh and whether the residuals of an injury to Muscle Group XIII should receive a separate compensable rating or whether they should be considered as part of, or as one, disability under the provisions of 38 C.F.R. § 4.55(e), which provides that for compensable muscle group injuries which are in the same anatomical region (here, the pelvic girdle and thigh), but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups, along with any other relevant provisions of 38 C.F.R. §§ 4.55 and 4.56.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

